                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:21-CV-00132-KDB-DSC


 IREDELL WATER CORPORATION,                      )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                   ORDER
                                                 )
 CITY OF STATESVILLE,                            )
                                                 )
                 Defendant.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Steven M. Harris, S. Max Harris and Michael D. Davis]” (documents ##5-7) filed

September 2, 2021. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.
                                      Signed: September 21, 2021




       Case 5:21-cv-00132-KDB-DSC Document 8 Filed 09/21/21 Page 1 of 1
